Citation Nr: 1456871	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include panic/anxiety disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung or respiratory disorder.


WITNESSES AT HEARING ON APPEAL

Veteran, C.K., and D.K.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1950 to November 1953.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Huntington , West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2013 the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  In November 2013 and again in May 2014 the Board remanded the case for due process considerations.


FINDINGS OF FACT

1.  In an August 2001 decision, the Board found that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disorder.  The Board's decision is final.

2.  Evidence added to the record since the August 2001 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  In a May 2004 decision, the Board found that new and material evidence had not been received to reopen the Veteran's claim of service connection for a chronic lung or respiratory condition.  The Board's decision is final.

4.  Evidence added to the record since the May 2004 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a chronic lung or respiratory condition, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the claim for entitlement to service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).

2.  New and material evidence not having been received, the claim for entitlement to service connection for a chronic lung or respiratory condition is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, dated in May 2014.  The VCAA notice complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim). 

Parenthetically, the Board notes that recently, in November 2014, the VA Office of General Counsel determined in VAOPGCPREC 6-2014 that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In any event, as the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  Nonetheless, the procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in September 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

VA determined that the Veteran's service treatment records were unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.  The Veteran provided testimony before the undersigned in July 2013.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he, his wife, and his son presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the element(s) of the claim that were lacking to substantiate the claim for benefits and suggested the submission of evidence that would be beneficial to the Veteran's claim.  In particular, the VLJ clearly explained that new and material evidence was needed to reopen the claims that had been previously denied.  Significantly the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Claims to Reopen Based on New and Material Evidence

The Veteran is claiming service connection for a psychiatric disorder and a lung/respiratory condition.  Service connection for these disabilities was denied in a September 1998 Board decision.  The most recent final denial of the Veteran's claim of entitlement to service connection for a psychiatric disorder was a Board decision dated in August 2001, and the most recent final denial of his claim of entitlement to service connection for a lung or respiratory disability was a Board decision dated in May 2004.  Those Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Psychiatric Disorder

The Board's August 2001 decision declined to reopen the Veteran's claim for service connection for a psychiatric disorder, because the record did not contain medical evidence that demonstrates a nexus between a current psychiatric disorder and events that occurred during his active duty service, to include exposure to carbon tetrachloride.

The evidence of record at the time of the August 2001 Board decision consisted of documents that noted that the Veteran's service records were unavailable, having been destroyed by fire at the National Personnel Records Center in 1973; also of evidence were a January 1991 statement from the Veteran, private treatment records dated in June 1982, January 1985, and in January 1987; a May 1991 VA pulmonary examination report; a May 1991 VA psychiatric examination report; technical data describing CCl4; an October 1992 lay statement; the transcript of testimony presented by the Veteran during his January 1993 RO hearing; copies of medical records from two fellow service- members; a January 1993 lay statement from R.L.H; an undated lay statement from L.D.; statements from the Veteran listing his health problems; reports from the Veteran's September 1996 VA general medical examination, VA psychiatric examination and VA pulmonary examination; a survey report and results compiled by the Veteran, to include statements from medical doctors; VA medical records that reveal that the Veteran was seen at the VA psychiatry clinic in March and September 1999 for routine follow up, with his mental status examination noted as unremarkable on both visits; VA treatment records showing he was seen in the primary care clinic in March, August, and November 1999 for routine follow up.  In March, he gave a one-week history of a productive cough, but his lungs were clear.  Lungs were clear on all visits.  There was no mention in the records of the veteran's military service.  Also of record was a letter, and information published by the Agency for Toxic Substances and Disease Registry, and from Robert Peck, PhD, of the Physical Sciences Division, Concord College.  The evidence also included correspondences between the Veteran and congressional members; various statements by the Veteran submitted in support of his claim; internet print-outs that include materials relating to carbon tetrachloride; and correspondences explaining VCAA. 

Evidence added to the record since the August 2001 Board decision consists of duplicate submissions of much of the same evidence submitted by the Veteran prior to the August 2001 Board decision as well as the testimony of the Veteran, his wife, and his son at the hearing before the undersigned in July 2013.  At the hearing, the Veteran, his wife, and son indicated that they were unaware of any new and material evidence pertaining to his claim.  

The evidence submitted since August 2001 is neither new nor material.  It is cumulative, and almost completely duplicative, of the evidence previously considered in the previous Board decisions.  While the Board is aware of all of the evidence submitted in support of the Veteran' s claim for entitlement to service connection for a psychiatric disorder, the Veteran has not submitted medical evidence that purports to show a nexus between the current psychiatric disorder and the events that occurred in active duty service.  Rather the evidence establishes once again that that the Veteran has a current psychiatric disorder and is very knowledgeable of the chemical carbon tetrachloride.

As the evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, medical evidence that demonstrates a nexus between a current psychiatric disorder and events that occurred during his active duty service, to include exposure to carbon tetrachloride, the evidence does not raise a reasonable possibility of substantiating the claim, and the evidence is not new and material under 38 C.F.R. § 3.156.  It follows that the claim of service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).

Lung/Respiratory Condition

The Board's May 2004 decision declined to reopen the Veteran's claim for service connection for a lung/respiratory disorder, because the record did not contain medical evidence that demonstrates a nexus between his current lung disorder and events that occurred during his active duty service, to include exposure to carbon tetrachloride.

The evidence of record at the time of the May 2004 Board decision consisted of documents that noted that the Veteran's service records were unavailable, having been destroyed by fire at the National Personnel Records Center in 1973; also of evidence were a January 1991 statement from the Veteran, private treatment records dated in June 1982, January 1985, and in January 1987; a May 1991 VA pulmonary examination report; a May 1991 VA psychiatric examination report; technical data describing CCl4; an October 1992 lay statement; the transcript of testimony presented by the Veteran during his January 1993 RO hearing; copies of medical records from two fellow service- members; a January 1993 lay statement from R.L.H; an undated lay statement from L.D.; statements from the Veteran listing his health problems; reports from the Veteran's September 1996 VA general medical examination, VA psychiatric examination and VA pulmonary examination; a survey report and results compiled by the Veteran, to include statements from medical doctors; VA medical records that reveal that the Veteran was seen at the VA psychiatry clinic in March and September 1999 for routine follow up, with his mental status examination noted as unremarkable on both visits; VA treatment records showing he was seen in the primary care clinic in March, August, and November 1999 for routine follow up.  In March, he gave a one-week history of a productive cough, but his lungs were clear.  Lungs were clear on all visits.  There was no mention in the records of the veteran's military service.  Also of record was a letter, and information published by the Agency for Toxic Substances and Disease Registry, and from Robert Peck, PhD, of the Physical Sciences Division, Concord College.  There were VA outpatient treatment records dated from January 2001 to April 2002.  The evidence also included correspondences between the Veteran and congressional members; various statements by the Veteran submitted in support of his claim; internet print-outs that include materials relating to carbon tetrachloride; and correspondences explaining VCAA. 

Evidence added to the record since the May 2004 Board decision consists of duplicate submissions of much of the same evidence submitted by the Veteran prior to the May 2004 Board decision as well as the testimony of the Veteran, his wife, and his son at the hearing before the undersigned in July 2013.  At the hearing, the Veteran, his wife, and son indicated that they were unaware of any new and material evidence pertaining to his claim.  

The evidence submitted since May 2004 is neither new nor material.  It is cumulative, and almost completely duplicative, of the evidence previously considered in the previous Board decisions.  While the Board is aware of all of the evidence submitted in support of the Veteran's claim for entitlement to service connection for a chronic lung/respiratory disorder, the Veteran has not submitted medical evidence that purports to show a nexus between the current chronic lung/respiratory disorder and the events that occurred in active duty service.  Rather the evidence establishes once again that that the Veteran has a current chronic lung disorder and is very knowledgeable of the chemical carbon tetrachloride.

As the evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, medical evidence that demonstrates a nexus between a current lung/respiratory disorder and events that occurred during his active duty service, to include exposure to carbon tetrachloride, the evidence does not raise a reasonable possibility of substantiating the claim, and the evidence is not new and material under 38 C.F.R. § 3.156. 

The Board acknowledges the Veteran's honorable military service and does not doubt the sincerity of his contentions; however, as new and material evidence has not been presented, the claims are not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been presented to reopen the claim of service connection for a psychiatric disorder to include panic/anxiety disorder, the appeal is denied.

As new and material evidence has not been presented to reopen the claim of service connection for a lung or respiratory disorder, the appeal is denied. 




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


